AO 245B (Rev. 02/0812019) Judgment in a Criminal Pett Case (Modified)                                                                       P e 1 of I



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                     V.                                             (For Offenses Committed On or After November l, 1987)


                      Juan Castillo-Vazquez                                         Case Number: 2:19-mj-10143

                                                                                    Lupe C Rodriguez
                                                                                    Defendant's Attorne


REGISTRATION NO. 10273088                                                                                     FILED
THE DEFENDANT:                                                   AUG..: 5 2019
 IZl pleaded guilty to count( s) 1 of Complaint                            I


 D was found guilty to count(.--;s)~-----='-------------.-,;;;;;;;;;;;;~~~~~-:--a-
      after a plea of not guilty.                                                v
      Accordingly, the defendant is adjudged guilty of such count(s), which i'Uni1Jvot..-v-e~tr-e-:6~o~ll:-o-w"':"in_g_o_f~fe:--n•~..,~(~s7
                                                                                                                                          ):...
Title & Section                   Nature of Offense                                                                   Count Number(s)'" ·,
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s)
                                                                           -------------------
 •    Count(s)
                  ----------------- dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               9< TIME SERVED                                 O - - - - - - - - - - days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, August 5, 2019
                                                                         Date of Imposition of Sentence


Received




·Clerk's Office Copy                                                                                                           2:19-mj-10143
